                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    ALLIED WORLD SPECIALTY                         :           CIVIL ACTION
    INSURANCE COMPANY                              :
                                                   :           No. 17-1463
      v.                                           :
                                                   :
    INDEPENDENCE BLUE CROSS                        :

                                             ORDER

           AND NOW, this 26th day of November, 2019, upon consideration of Movant Atlantic

Specialty Insurance Company’s Motion to Intervene, Plaintiff Allied World Specialty Insurance

Company (Allied) and Defendant Independence Blue Cross’s (Independence) opposition thereto,

and Atlantic’s memorandum in support of its motion for leave to file a reply brief, which the Court

construes as Atlantic’s reply, it is ORDERED the Motion (Document 75) is DENIED.

           It is further ORDERED Allied and Independence’s Motions for Summary Judgment

(Documents 54 & 58) and Allied’s Motion to Strike (Document 61) are DISMISSED without

prejudice. 1

                                                       BY THE COURT:



                                                       /s/ Juan R. Sánchez
                                                       Juan R. Sánchez, C.J.




1
  By letter dated November 4, 2019, Allied and Independence informed the Court that they wish
to withdraw their pending motions for summary judgment without prejudice as to reassertion if
they are unable to finalize their settlement. The Court therefore dismisses Allied and
Independence’s pending motions for summary judgment without prejudice. Although Allied and
Independence’s letter did not reference Allied’s motion to strike, this motion will also be dismissed
without prejudice because it accompanies Allied’s response to Independence’s motion for
summary judgment.
